Case 1:19-cv-02432-ARR-JO Document 1 Filed 04/25/19 Page 1 of 15 PageID #: 1



  DAVID D. LIN (DL-3666)
  JUSTIN MERCER (JM-4514)
  LEWIS & LIN, LLC
  81 Prospect Street, Suite 8001
  Brooklyn, NY 11201
  David@iLawco.com
  Justin@iLawco.com

  Telephone: (718) 243-9323
  Facsimile: (718) 243-9326

  Attorneys for Plaintiff
  Runs Like Butter Inc.

                                   UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF NEW YORK

  RUNS LIKE BUTTER INC. d/b/a
  BUTTERFLYMX,
                                                        Case No.
                            Plaintiff,
                                                        VERIFIED COMPLAINT
                                                        FOR CYBERSQUATTING;
         v.
                                                        TRADEMARK INFRINGEMENT;
  MVI SYSTEMS LLC and SAMUEL TAUB,                      UNFAIR COMPETITION

                            Defendants.


         Plaintiff Runs Like Butter, Inc. d/b/a ButterflyMX®, for its complaint for damages

  and injunctive relief against MVI Systems LLC (“MVI”) and Samuel Taub (“Taub,” and

  collectively with MVI, “Counterdefendants”) alleges as follows:

                                           PARTIES

         1.      Plaintiff Runs Like Butter, Inc. d/b/a ButterflyMX® (“Plaintiff” or

  “ButterflyMX”) is a Delaware corporation, authorized to do business as a foreign business

  corporation in the State of New York, with a principal place of business in New York

  County, New York.
Case 1:19-cv-02432-ARR-JO Document 1 Filed 04/25/19 Page 2 of 15 PageID #: 2



         2.      Upon information and belief, Defendant MVI Systems LLC is a limited

  liability company organized and existing under the laws of the State of New York, with a

  principal place of business at 2607 Nostrand Avenue, Brooklyn, New York 11210 and a

  principal office at 1363 East 31st Street, Brooklyn, New York 11210, and that transacts

  business in the State of New York and within this judicial district.

         3.      Upon information and belief, Defendant Taub is an individual domiciled in

  the State of New York, residing at 1363 East 31st Street, Brooklyn, New York 11210 and is

  the principal, CEO, Chairman and a founder of MVI.

         4.      Upon information and belief, Taub has an ownership interest in, operates

  and/or manages the business of the corporate defendant MVI.

         5.      Upon information and belief, there exists, and at all times herein mentioned

  there existed, a unity of interest between and among defendants vis-à-vis the ownership,

  operation and/or management of MVI.

         6.      Upon information and belief, MVI is so dominated and controlled by Taub,

  such that defendants may be considered interchangeable with one another.

         7.      At all times material to this action, each of Defendants was the agent, servant,

  employee, partner, alter ego, subsidiary, or joint venture of the other Defendant, and the acts

  of each Defendant were in the scope of such relationship; in doing the acts and failing to act

  as alleged in this Complaint, each of the Defendants acted with the knowledge, permission,

  and the consent of the other Defendant; and each Defendant aided and abetted the other

  Defendant in the acts of omissions alleged in this Complaint.




                                                   2
Case 1:19-cv-02432-ARR-JO Document 1 Filed 04/25/19 Page 3 of 15 PageID #: 3



                                  JURISDICTION AND VENUE

          8.       This Court has jurisdiction over the subject matter of this action pursuant to

  the Lanham Act, 15 U.S.C. § 1051 et seq. and the laws of the State of New York. This Court

  has subject matter jurisdiction, inter alia, pursuant to 28 U.S.C. §§ 1331, 1338, and 1367 et

  seq.

          9.       This Court has personal jurisdiction over Defendants because, upon

  information and belief, they reside in and/or regularly do business in this judicial district and

  a substantial part of the events or omissions giving rise to the claims herein occurred in this

  judicial district.

          10.      Venue in this judicial district is proper under 28 U.S.C. § 1391 in that

  Defendants reside in and/or conduct substantial business in this judicial district and a

  substantial part of the events or omissions giving rise to the claims herein occurred in this

  judicial district.

                             FACTS RELEVANT TO ALL CLAIMS

          A. ButterflyMX’s Business and Goodwill and Establishment of
             ButterflyMX.com

          11.      Plaintiff ButterflyMX is an innovative technology company based in New

  York and focused on developing remote building security systems for residential and

  commercial buildings.

          12.      ButterflyMX, the maker of the remote building security systems, has

  developed the most secure and convenient building entry platform that tethers cloud-based

  software to intuitive touchscreen hardware. ButterflyMX’s mission is to connect the wide

  variety of software-enabled services to tenants inside a building.




                                                     3
Case 1:19-cv-02432-ARR-JO Document 1 Filed 04/25/19 Page 4 of 15 PageID #: 4



          13.     Since launching in 2013, ButterflyMX has transformed building entry for

  developers, property managers, and tenants — from eliminating building wiring and in-unit

  hardware to property management integrations and virtual keys for service providers.

          14.     ButterflyMX’s business is more than just hardware and more than an

  intercom, ButterflyMX is the developer of top-rated smartphone apps, many integrations, and

  a powerful property management dashboard all designed to make property access at

  buildings seamless.

          15.     ButterflyMX’s remote building security systems are installed in many

  hundreds of residential, commercial, and student housing properties around the world

  including those developed, owned, and managed by the largest and most trusted names in

  real estate.

          16.     To date, ButterflyMX has facilitated millions of door release transactions in

  properties around the world.

          17.     On or around late 2012, ButterflyMX registered the <ButterflyMX.com>

  domain name (the “Domain Name”) in connection with the marketing and promotion of

  Plaintiff’s services.

          18.     ButterflyMX operates the website located at the Domain Name (the

  “ButterflyMX Site”) which receives thousands of visits annually. ButterflyMX also

  purchases Google AdWords and other online and print advertising to drive consumers to the

  ButterflyMX Site.

          B. ButterflyMX’s Trademark

          19.     ButterflyMX is the beneficial owner of trademark BUTTERFLYMX® which

  was registered in the United States Patent and Trademark Office on March 10, 2015 (the



                                                   4
Case 1:19-cv-02432-ARR-JO Document 1 Filed 04/25/19 Page 5 of 15 PageID #: 5



  “BUTTERFLYMX® Mark”), in Class 45 for “Control of building environmental access and

  security systems” and has used same in commerce since as early as March 2013.

         20.     ButterflyMX uses the BUTTERFLYMX® Mark source identifier in

  conjunction with a variety of business and web properties. As a result, it established a

  reputation and goodwill in its trademark. The mark is unique, inherently distinctive and has

  acquired distinctiveness through its association with ButterflyMX’s business and various

  services sold throughout the world.

         21.     ButterflyMX has devoted substantial time, effort and money in creating

  awareness and promoting the BUTTERFLYMX® Mark and as a result the

  BUTTERFLYMX® Mark has gained widespread recognition in the field of intercom software

  and hardware, including automated security systems, like ButterflyMX’s Smart Intercom™.

         C. Defendants’ Competing Business and Trademark Infringement

         22.     Upon information and belief, Defendants Taub and MVI own and operate the

  website <mvisystems.com>, a competitor of Plaintiff’s in the business of keyless, video

  intercom security systems. Upon information and belief, Defendants promote and sell a

  keyless intercom (“Defendants’’ Product”) on their website (“Defendants’ Website”).

         23.     Upon information and belief, Taub asserts that he is the owner and registrant

  of a U.S. Patent for Defendants’ Product.

         24.     On or about February 11, 2019, Defendants registered the domain name

  <ButterflyMX.co> (the “<ButterflyMX.co> Domain Name”), which is identical to the

  BUTTERFLYMX® Mark. The domain name precisely tracks the spelling of Plaintiff’s

  Domain Name, with the exception of the “.co” top-level domain or “TLD”.




                                                    5
Case 1:19-cv-02432-ARR-JO Document 1 Filed 04/25/19 Page 6 of 15 PageID #: 6



         25.      On or about February 11, 2019, Defendants registered the domain name

  <ButterflyMX.org> (the “<ButterflyMX.org> Domain Name”), which is identical to the

  BUTTERFLYMX® Mark. The domain name precisely tracks the spelling of Plaintiff’s

  Domain Name, with the exception of the “.org” top-level domain or “TLD”.

         26.     On or about February 11, 2019, Defendants registered the domain name

  <ButterflyMX.net> (the “<ButterflyMX.net> Domain Name,” collectively with the

  <ButterflyMX.co> Domain Name, and the <ButterflyMX.org> Domain Name, the

  “Infringing Domains”), which is identical to the BUTTERFLYMX® Mark. The domain

  name precisely tracks the spelling of Plaintiff’s Domain Name, with the exception of the

  “.net” top-level domain or “TLD”.

         27.     Defendants registered and have used Infringing Domains with the bad faith

  intent to profit from said use.

         28.     Plaintiff did not authorize Defendants to use or register the Infringing

  Domains bearing Plaintiff’s business name and the BUTTERFLYMX® Mark.

         29.     Defendants have never been known by the name BUTTERFLYMX®.

         30.     Defendants have not made any legitimate noncommercial or fair use of the

  Infringing Domains.

         31.     At the time that Defendants registered the Infringing Domains, Defendants

  were competitors of Plaintiff’s, and were fully aware of Plaintiff’s BUTTERFLYMX® Mark.

         32.     The <ButterflyMX.co> Domain Name redirects to Defendants’

  <mvisystems.com> website.

         33.     The <ButterflyMX.org> Domain Name redirects to Defendants’

  <mvisystems.com> website.



                                                   6
Case 1:19-cv-02432-ARR-JO Document 1 Filed 04/25/19 Page 7 of 15 PageID #: 7



         34.     The <ButterflyMX.net> Domain Name redirects to Defendants’

  <mvisystems.com> website.

         35.     The goods and services offered by Defendants are highly similar to and

  directly competitive with the goods and services provided by Plaintiff under the

  BUTTERFLYMX® Mark.

         36.     ButterflyMX has no association, affiliation, sponsorship or any connection to

  Defendants.

         37.     On or about April 8, 2019, ButterflyMX sent a cease and desist letter to

  Defendants demanding that they stop using the Infringing Domain names to redirect consumers

  to Defendants’ competing website and to immediately transfer them to ButterflyMX.

         38.     Despite notice from ButterflyMX, Defendants continue to use the Infringing

  Domains to redirect users to their own website and thus use the BUTTERFLYMX® Mark in

  connection with the sale of video intercom security systems in direct competition with Plaintiff.

         39.     ButterflyMX has been and continues to be damaged by Defendants’ use of the

  Infringing Domains and the BUTTERFLYMX® Mark.

                               FIRST CAUSE OF ACTION
       Violation of Anticybersquatting Consumer Protection Act, 15 U.S.C. § 1125(d)

         40.     Plaintiff realleges and incorporates by reference Paragraphs 1 through 39 as

  though fully set forth herein.

         41.     Plaintiff is informed and believes, and on that basis alleges, that Defendants

  registered and are using the Infringing Domains with the bad faith intent to profit off of

  Plaintiff’s BUTTERFLYMX® Mark.

         42.     Defendants were competitors of Plaintiff’s at the time that they registered the

  Infringing Domains and were aware of Plaintiff’s trademark rights.


                                                   7
Case 1:19-cv-02432-ARR-JO Document 1 Filed 04/25/19 Page 8 of 15 PageID #: 8



         43.      Users who type the Infringing Domains into their Web browsers are directed

  to Defendants’ competing Website. Using a domain name that is virtually identical to a

  competitor’s trademark to redirect users to a competing Website is quintessential bad faith.

         44.      The aforesaid actions constitute cybersquatting, in violation of Section 43(d)

  of the Lanham Act, 15 U.S.C. § 1125(d).

         45.      The unauthorized use of the BUTTERFLYMX® Mark as a domain name has

  caused, and unless and until enjoined will continue to cause, irreparable injury to the

  BUTTERFLYMX® Mark and the good will associated with same. An award of monetary

  damages alone cannot fully compensate Plaintiff for its injuries and therefore it lacks an

  adequate remedy at law.

         46.      By reason of Defendants’ acts alleged herein, Plaintiff is entitled to recover

  profits, actual damages, and the costs of the action, or statutory damages under 15 U.S.C. §

  1117, on election by Plaintiff, in the amount of One Hundred Thousand Dollars ($100,000)

  for each domain name.

         47.      The foregoing acts have been, and continue to be, deliberate, willful and

  wanton, making this an “exceptional” case within the meaning of 15 U.S.C. § 1117.

         48.      Plaintiff has incurred costs, including without limitation, attorneys’ fees and

  court costs, in seeking to retrieve the Infringing Domains.

                                   SECOND CAUSE OF ACTION
               Infringement of Registered Trademark in Violation of 15 U.S.C. § 1114(1)

         49.      Plaintiff realleges and incorporates by reference Paragraphs 1 through 39 as

  though fully set forth herein.

         50.      Plaintiff is the owner of the registered trademark BUTTERFLYMX®.




                                                    8
Case 1:19-cv-02432-ARR-JO Document 1 Filed 04/25/19 Page 9 of 15 PageID #: 9



          51.     Defendants’ use of Plaintiff’s BUTTERFLYMX® Mark to redirect consumers

  looking for Plaintiff and Plaintiff’s trademark to their own website is likely to cause

  confusion, or to cause mistake, or to deceive as to the origin, sponsorship, or approval of

  Defendants’ goods and/or services in violation of the Lanham Act, 15 U.S.C. § 1114(1).

          52.     Upon information and belief, Defendants’ conduct, including their continuing

  infringement after notice, was committed willfully, knowingly, maliciously, and in conscious

  disregard of Plaintiff’s rights.

          53.     The aforesaid infringement by Defendants has caused and, unless enjoined,

  will continue to cause, immediate and irreparable injury to Plaintiff’s business, goodwill and

  reputation.

          54.     Because Plaintiff’s remedy at law is inadequate, Plaintiff seeks, in addition to

  damages, temporary, preliminary and permanent injunctive relief to protect its trademark and

  other legitimate business interests. Plaintiff is reliant on its business reputation and its ability

  to maintain and grow its client base in a competitive market and will continue suffering

  irreparable harm absent injunctive relief.

          55.     Plaintiff has a substantial likelihood of success on the merits because of

  Defendants’ blatant, willful and malicious infringement on Plaintiff’s BUTTERFLYMX®

  Mark, especially after notice and opportunity to cease and desist were provided.

          56.     By reason of Defendants’ acts alleged herein, Plaintiff is entitled to recover

  profits, actual damages, and the costs of the action, or statutory damages under 15 U.S.C. §

  1117.

          57.     The foregoing acts have been, and continue to be, deliberate, willful and

  wanton, making this an “exceptional” case within the meaning of 15 U.S.C. § 1117.



                                                     9
Case 1:19-cv-02432-ARR-JO Document 1 Filed 04/25/19 Page 10 of 15 PageID #: 10




                                     THIRD CAUSE OF ACTION
                  False Designation of Origin in Violation of 15 U.S.C. § 1125(a)(1)(B)

           58.     Plaintiff realleges and incorporates by reference Paragraphs 1 through 39 as

   though fully set forth herein.

           59.     Plaintiff is the owner of the registered trademark BUTTERFLYMX®.

           60.     Defendants’ use of Plaintiff’s BUTTERFLYMX® Mark to redirect consumers

   looking for Plaintiff and Plaintiff’s trademark to their own website is likely to cause

   confusion, or to cause mistake, or to deceive as to the origin, sponsorship, or approval of

   Defendants’ goods and/or services in violation of the Lanham Act, 15 U.S.C. § 1125(a).

           61.     Upon information and belief, Defendants’ conduct, including their continuing

   infringement after notice, was committed willfully, knowingly, maliciously, and in conscious

   disregard of Plaintiff’s rights.

           62.     The aforesaid infringement by Defendants has caused and, unless enjoined,

   will continue to cause, immediate and irreparable injury to Plaintiff’s business, goodwill and

   reputation.

           63.     Because Plaintiff’s remedy at law is inadequate, Plaintiff seeks, in addition to

   damages, temporary, preliminary and permanent injunctive relief to protect its trademark and

   other legitimate business interests. Plaintiff is reliant on its business reputation and its ability

   to maintain and grow its client base in a competitive market and will continue suffering

   irreparable harm absent injunctive relief.

           64.     Plaintiff has a substantial likelihood of success on the merits because of

   Defendants’ blatant, willful and malicious infringement on Plaintiff’s BUTTERFLYMX®

   Mark, especially after notice and opportunity to cease and desist were provided.



                                                      10
Case 1:19-cv-02432-ARR-JO Document 1 Filed 04/25/19 Page 11 of 15 PageID #: 11



           65.    By reason of Defendants’ acts alleged herein, Plaintiff is entitled to recover

   profits, actual damages, and the costs of the action, or statutory damages under 15 U.S.C. §

   1117.

           66.    The foregoing acts have been, and continue to be, deliberate, willful and

   wanton, making this an “exceptional” case within the meaning of 15 U.S.C. § 1117.

                                     FOURTH CAUSE OF ACTION
                                    Common Law Unfair Competition

           67.    Plaintiff realleges and incorporates by reference Paragraphs 1 through 39 as

   though fully set forth herein.

           68.    Defendants registered and are using domain names to divert users searching

   for Plaintiff’s Site to Defendants’ competing business and website.

           69.    Upon information and belief, Defendants intended to use their diversion of

   traffic from the Infringing Domains as a means to generate business by turning customers

   away from Plaintiff, and redirecting them to Defendants.

           70.    The aforesaid acts by Defendants have caused and, unless enjoined, will

   continue to cause, immediate and irreparable injury to Plaintiff’s business, goodwill and

   reputation.

           71.    These acts and others stated above constitute a pattern of common law unfair

   competition, entitling Plaintiff to the recovery of compensatory and punitive damages.

                                    FIFTH CAUSE OF ACTION
                 Unfair and Deceptive Trade Practices in Violation of N.Y. GBL § 349

           72.    Plaintiff realleges and incorporates by reference Paragraphs 1 through 39 as

   though fully set forth herein.




                                                   11
Case 1:19-cv-02432-ARR-JO Document 1 Filed 04/25/19 Page 12 of 15 PageID #: 12



          73.       Defendants’ unauthorized use of the BUTTERFLYMX® mark in advertising

   constitutes deceptive practices through Defendants’ appropriation for its own use of the

   name, brand, trademark, reputation, and goodwill of Plaintiff in violation of N.Y. Gen. Bus.

   Law § 349.

          74.       The aforesaid acts by Defendants have caused and, unless enjoined, will

   continue to cause, immediate and irreparable injury to Plaintiff’s business, goodwill and

   reputation.

          75.        These acts and others stated above entitle Plaintiff to the recovery of

   compensatory and punitive damages.

                                        PRAYER FOR RELIEF

          WHEREFORE, Plaintiff requests the Court enter a judgment in its favor and against

   Defendants Taub and MVI, granting, as follows:

          a. That Defendants Taub and MVIand all persons acting in concert be preliminarily

                 and permanently enjoined from using the domain names <ButterflyMX.co>,

                 <ButterflyMX.org>, and <ButterflyMX.net> and be ordered to ﬁle with the Court

                 and serve on Plaintiff within thirty (30) days after the service on Defendants Taub

                 and MVI of such injunction, or such shorter or extended period as the Court may

                 direct, a report in writing under oath setting forth in detail the manner in which

                 Defendants Taub and MVI have complied with the injunction;

          b. That Defendants Taub and MVI, and their respective domain name registrar,

                 and/or domain name registry, be ordered to transfer the domain names

                 <ButterflyMX.co>, <ButterflyMX.org>, and <ButterflyMX.net> to Plaintiff

                 pursuant to 15 U.S.C. § 1125(d);



                                                      12
Case 1:19-cv-02432-ARR-JO Document 1 Filed 04/25/19 Page 13 of 15 PageID #: 13



         c. That Plaintiff recovers from Defendants all damages sustained pursuant to 15

            U.S.C. § 1125(d), 15 U.S.C. § 1114 and/or 15 U.S.C. § 1125(a);

         d. That Defendants be ordered to pay Plaintiff all damages sustained, reasonable

            costs, expenses, and attorneys’ fees in prosecuting this action, pursuant to 15

            U.S.C. 1117;

         e. That Defendants be ordered to relinquish control over any websites, webpages,

            web hosting, social media and/or email accounts which include, are associated

            with, or similar to Plaintiff’s trademark;

         f. An Order directing Defendants to engage in appropriate and commensurate

            corrective advertising;

         g. A Temporary, Preliminary and Permanent Injunction enjoining and restraining

            Defendants and their respective agents, servants, employees, successors and

            assigns, and all other persons acting in concert with or in conspiracy with or

            affiliated with Defendants, from using Plaintiff’s trademark or any designation

            confusing similar thereto;

         h. Actual damages in an amount to be determined at trial, but in no event less than

            $1,000,000, due to common law unfair competition;

         a. An Order requiring a disgorgement of profits from Defendants to Plaintiff for all

            claims so applicable;

         b. Exemplary or punitive damages in an amount appropriate to punish Defendants

            and to make an example of Defendants to the community;

         c. That Plaintiff be awarded pre- and post-judgment interest to the maximum extent

            allowed by law;



                                                  13
Case 1:19-cv-02432-ARR-JO Document 1 Filed 04/25/19 Page 14 of 15 PageID #: 14



          d. An Order awarding attorneys’ fees, costs and expenses incurred in connection

              with this action to Plaintiff; and

          e. Such other and further relief as the Court may deem just and proper.

                                          JURY DEMAND

          Plaintiff demands a trial by jury of all issues so trial pursuant to Rule 38 of the

   Federal Rules of Civil Procedure.

   Dated: Brooklyn, New York
          April 25, 2019


                                                         LEWIS & LIN, LLC

                                                         By: _/s/ David D. Lin___________
                                                         David D. Lin (DL-3666)
                                                         Justin Mercer (JM-4514)

                                                         81 Prospect Street, Suite 8001
                                                         Brooklyn, NY 11201
                                                         Tel: (718) 243-9323
                                                         Fax: (718) 243-9326
                                                         david@iLawco.com
                                                         justin@iLawco.com

                                                         Attorneys for Plaintiff




                                                    14
Case 1:19-cv-02432-ARR-JO Document 1 Filed 04/25/19 Page 15 of 15 PageID #: 15
